                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION

                              NO. 7:17-CR-00105-2D

UNITED STATES OF AMERICA

            v.

SYLVESTER LORENZO HOOPER


                       PRELIMINARY ORDER OF FORFEITURE

     WHEREAS, , pursuant       to    the    entry    of    a    Memorandum      of   Plea

Agreement by the defendant on May 1 ,                2O18 ,     and the defendant ' s

guilty plea to an offense in violation of 21 U.S.C.                       §§   841(a) (1)

_and 846,   the Court finds that the following property is hereby

forfeitable      pursuant to 21 U.S. C.           § 853,    to wit:       $7, 000. 00   in

United States currency.

'/
     AND WHEREAS, by virtue of said guilty plea and the defendant's

agreement therein, the United States is now entitled to entry of
      '
a Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P.

32.2(b) (2);     and    to   seize    the       specific       property    subject      to

forfeiture, to conduct any discovery the Court considers proper in

identifying,      locating,     or   disposing       of    the    property,      and    to

commence    proceedings       that   comply      with     any    statutes      governing

third-party rights, as provided by Fed. R. Crim. P. 32.2(b) (31;




                                            1
      It is hereby ORDERED, ADJUDGED and DECREED:

      1.    That based upon the plea of guilty by the defendant,

Sylvester Lorenzo Hooper, the United States is hereby authorized

to seize the above-stated property, and it is hereby forfeited to

the United States         for disposition in accordance with the                  law,

including destruction,          subject to the provisions of 21 U.S.C. §

853(n), as allowed by Fed. R. Crim. P. 32.2(b) (3).

      2.    That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Preliminary Order of Forfeiture in the applicable

section    of    the    Judgment,   as    required     by   Fed.     R.   Crim.     P.

32.2(b) (4) (B).       In accordance with Fed. R. Crim. P. 32.2(b) (4) (A),

this Order shall be final as to the defendant upon entry.

      3.    That pursuant to 21 U.S.C. § 853(n),             the United States

shall publish notice of this Order and of its intent to dispose of

the   property     in    such   manner   as   the   Attorney    General     or     the

Secretary of Treasury directs, by publishing and sending notice in

the   same manner as        in civil     forfeiture    cases,      as provided in

Supplemental Rule G ( 4) .        Any person,       other than the defendant,

having or claiming any legal interest in the subject property must

file a petition with the Court within 30 days of the publication

of notice or of receipt of actual notice, whichever is earlier.

      The petition must be signed by the petitioner under penalty



                                          2
of   perjury and   shall     set   forth   the   nature   and   extent   of   the

petitioner's right, title, or interest in the subject property, and

must include any additional facts supporting the petitioner's claim

and the relief sought.

      5.   That upon adjudication of all third party interests this

Court will enter a Final Order of Forfeiture as required by Fed.

R. Crim. P. 32 .2 (c) (2).

      so ORDERED, this _a_ day of          Ocfo~           t    2018.




                                     JAME C. DEVER, III
                                     Chief United States District Judge




                                       3
